Exhibit 10.1 PURCHASE AND SALE AGREEMENT BY AND BETWEEN HALLADOR PETROLEUM COMPANY (a Colorado corporation) and [ ] (a [ ]) with respect to SUNRISE COAL, LLC (an Indiana limited liability company) dated as of September , 2009 PURCHASE AND SALE AGREEMENT This Purchase and Sale Agreement (this “Agreement”) is made and entered into as of September, 2009, by and between [ ], a [ ] (“Seller”) and Hallador Petroleum Company, a Colorado corporation (“Purchaser”). RECITALS WHEREAS, Seller and Purchaser are each members of Sunrise Coal, LLC, an Indiana limited liability company (“Sunrise”). WHEREAS, Seller and Purchaser and the other members of Sunrise are each a party to the Amended and Restated Operating Agreement of Sunrise dated as of July31, 2006, as amended to date (the “Operating Agreement”). Capitalized terms used and not otherwise defined herein shall have the meaning provided in the Operating Agreement. WHEREAS, subject to payment of the Purchase Price by Purchaser to Seller and the other terms and conditions set forth herein, Seller desires to sell to Purchaser and Purchaser desires to purchase from Seller (i)all of the Common Units in Sunrise held by Seller, which represent the percentage membership interest of Sunrise set forth in the column corresponding to the name of Seller on ExhibitA (the “Membership Interest”), and (ii)all Unreturned Capital Balance (the “Unreturned Capital Balance”), all Unsatisfied Preferred Return (the “Unsatisfied Preferred Return”) and the future rights to receive any Preferred Returns, in each case accompanying such Membership Interest of Seller, and (iii) all rights of Seller as a member of the Sunrise pursuant to the Operating Agreement. WHEREAS, the accrued cash value of Seller’s Unreturned Capital Balance and Unsatisfied Preferred Return are also set forth in the column corresponding to the name of Seller on ExhibitA. NOW, THEREFORE, in consideration of the premises and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser agree as follows: ARTICLE1 PURCHASE AND SALE 1.1 Agreement to Purchase and Sell. Upon the terms and subject to the satisfaction of the conditions contained herein, Seller hereby (a)agrees to assign, transfer, convey and deliver to Purchaser, and Purchaser agrees to accept the assignment, transfer and conveyance to it of the Membership Interest, and (b)agrees to sell, assign, transfer and convey or cause the sale, assignment, transfer or conveyance to Purchaser of the Unreturned Capital Balance, the Unsatisfied Preferred Return and any future rights to receive Preferred Returns in accordance with the Operating Agreement. Upon the terms and subject to the satisfaction of the conditions contained herein, Purchaser hereby agrees to assume all of the obligations of Seller with respect to the Membership Interest as of the Closing Date and to purchase and accept the sale, assignment, transfer and conveyance to Purchaser of the Unreturned Capital Balance, the Unsatisfied Preferred Return and any future rights to receive Preferred Returns pursuant to the Operating Agreement. 1.2 Purchase Price. At the Closing, Purchaser shall pay to Seller, for the transfer and sale to Purchaser of the Membership Interest, the
